DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) dated 9/29/2021 has been received.
	Citation 11 of the Foreign Patent Documents has been lined through.  This appears to be a duplicate of Citation 2 of the Foreign Patent Documents.  Citation 11 appears to list the publication date as 2017-06-14.  However, Citation 2 appears to list the correct publication date of 2017-06-20.  Applicant is kindly requested to verify that the above information is correct.
	It is noted copies of the Foreign Patent Documents can be found in the parent application file wrapper (16/659489).

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2, line 2, “according” should be removed in order to make the sentence clearer.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walchle et al. (U.S. 3,670,071) in view of Ikeda (KR101749350, cited by the applicant in the IDS dated 9/29/2021, machine translation included herewith and referred to below).
Walchle discloses a butterfly valve comprising: a body (not depicted but described in col. 1, ll. 36-40) in which an inserting space is formed (the opening the disk is mounted in, see col. 1, ll. 36-40); and a disk (12) inserted into the inserting space of the body, wherein fluid flow is opened or closed in response to rotation of the disk (as is understood in the art), wherein the disk further includes: a disk body formed of a metal (col. 2, ll. 21); a first plastic layer formed of a first plastic on the disk body (58, see col. 3, ll. 69-70 describing plastic and col. 1, ll. 20-24 describing different materials for the plastic such as Teflon (PTFE)); and the disk body is formed of a framework structure having an internal space (such as the openings 20, 22).
Walchle does not appear to disclose a second plastic layer formed of a second plastic on the first plastic layer, wherein a melting point of the first plastic layer is different from a melting point of the second plastic layer.
Ikeda teaches it was known to have two layers coated on a base material (1) that is made of metal (para. 33, para. 34) with the first coating (2) being an engineering plastic layer (para. 44, para. 30) and the second coating (3) being a fluororesin layer (para. 44, para. 31).  As the applicant’s disclosure describes the two plastic layers as being an engineering plastic layer and a fluorine resin layer (para. 78, para. 80), and Ikeda teaches an engineering plastic layer and fluorine resin layer (para. 33, par. 34, para. 44, para. 30), the melting point of the first plastic layer will be different from the melting point of the second plastic layer as the materials of Ikeda are the same as that of the applicant’s claimed invention. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the disk of Walchle by having the metal disk be coated with an engineering plastic layer and then the fluorine resin layer as taught by Ikeda as Ikeda solves the problem of peeling off of a fluororesin that is directly applied to metal (para. 3) by first applying an engineering plastic layer to the metal and then applying the fluororesin which results in improved adhesion (para. 3) that prevents exposure to the substrate and can better endure scratches, corrosion, and damage (para. 23) while still having the fluororesin (as both Walchle and Ikeda desire to have PTFE as the top layer) as the top, exposed layer.
Regarding claim 2, Walchle as modified further discloses the disk body is not exposed outside according as the first plastic layer or the second plastic layer covers whole of the disk body (see figs. 7 and 8 of Walchle, col. 3, ll. 31-35 of Walchle describing a complete uninterrupted coating, and also the teaching of the layers above by Ikeda).
Regarding claim 3, Walchle discloses a fluid contacting member (disk 12) contacted with a fluid in a valve, the fluid contacting member comprising: a body (12) formed of a metal (col. 2, ll. 21) and manufactured by using a mechanical processing (product-by-process recitation that has not been given patentable weight, see MPEP2113); a first plastic layer formed on the body and formed of a first plastic (58, see col. 3, ll. 69-70 describing plastic and col. 2, ll. 20-24 describing different materials for the plastic such as Teflon (PTFE)); and the body is formed of a framework structure having an internal space (such as the openings 20, 22).
Walchle does not appear to disclose a second plastic layer formed on the first plastic layer and formed of a second plastic, wherein the plastic layers are formed through an insert molding, a melting point of the first plastic is different from a melting point of the second plastic.
To the extent that the applicant recites the formation of the layers through insert molding, this is a product-by-process recitation that has not been given patentable weight.  See MPEP2113.
Ikeda teaches it was known to have two layers coated on a base material (1) that is made of metal (para. 33, para. 34) with the first coating (2) being an engineering plastic layer (para. 44, para. 30) and the second coating (3) being a fluororesin layer (para. 44, para. 31).  As the applicant’s disclosure describes the two plastic layers as being an engineering plastic layer and a fluorine resin layer (para. 78, para. 80), and Ikeda teaches an engineering plastic layer and fluorine resin layer (para. 33, par. 34, para. 44, para. 30), the melting point of the first plastic layer will be different from the melting point of the second plastic layer as the materials of Ikeda are the same as that of the applicant’s claimed invention. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the disk of Walchle by having the metal disk be coated with an engineering plastic layer and then the fluorine resin layer as taught by Ikeda as Ikeda solves the problem of peeling off of a fluororesin that is directly applied to metal (para. 3) by first applying an engineering plastic layer to the metal and then applying the fluororesin which results in improved adhesion (para. 3) that prevents exposure to the substrate and can better endure scratches, corrosion, and damage (para. 23) while still having the fluororesin (as both Walchle and Ikeda desire to have PTFE as the top layer) as the top, exposed layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,199,266 in view of Walchle.
Claims 1 and 3 of the instant application recite a disk (body in claim 3) formed of metal, two plastic layers on the disk (body) of different melting points, and the disk body formed of a framework structure having an internal space.
Claim 1 of the ‘266 patent similarly recites a disk  formed of metal, and two plastic layers on the disk of different melting points.  Claim 1 recites additional features such as a disk supporting member.
Claim 1 of the ‘266 patent does not appear to recite the disk (body) formed of a framework structure having internal space.
Walchle teaches it was known to have a disk with a framework having internal space (openings 20 and 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the ‘266 patent by having the disk (body) including internal space(s) as taught by Walchle in order to better coat the valve disk as the plastic layer(s) are allowed to penetrate into the holes and provides a weight reduction as less metal is used for the disk core.
Claim 2 of the instant application recites a complete covering of the whole disk body.
Claim 1 of the ‘266 patent as modified above does not recite a complete covering of the whole disk body.
However, Walchle further teaches the disk body is not exposed outside according as the first plastic layer or the second plastic layer covers whole of the disk body (see figs. 7 and 8 of Walchle, col. 3, ll. 31-35 of Walchle describing a complete uninterrupted coating).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the ‘266 patent by having a complete covering of the whole disk body as taught by Walchle in order to have no exposed surfaces of the disk core and better resist corrosion of the metal core (see col. 1, ll. 17-18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiro (5,150,731) discloses a valve disc assembly where the disk housing is coated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753